 


114 HR 3760 IH: Offending Oil Polluters Act
U.S. House of Representatives
2015-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3760 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2015 
Mr. Engel (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to deny certain tax benefits to persons responsible for the discharge of oil or other hazardous substances into navigable waters of the United States. 
 
 
1.Short titleThis Act may be cited as the Offending Oil Polluters Act. 2.Denial of certain tax benefits to offending oil polluters (a)In generalSubchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part: 
 
XIIDenial of certain tax benefits to offending oil polluters 
 
Sec. 293. Denial of certain tax benefits to offending oil polluters.  
293.Denial of certain tax benefits to offending oil polluters 
(a)In generalIn the case of an offending oil polluter, no deduction or credit shall be allowed under this chapter with respect to any amount paid or incurred— (1)in connection with a discharge of oil or a hazardous substance referred to in subsection (b)(1), 
(2)for any attorney fees and court costs in connection with any action with respect to such discharge, (3)as a payment or restitution related to such discharge, and 
(4)any costs or penalties required by Federal law or regulations or certified in a settlement by a Federal court. (b)Offending oil polluterFor purposes of this section, the term offending oil polluter means— 
(1)any person that is a responsible party for a vessel or a facility from which oil or a hazardous substance is discharged (within the meaning of section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321)), and  (2)any person who is a member of the same expanded affiliated group (as defined in section 1471(e)(2)) as a person described in paragraph (1). . 
(b)Clerical amendmentThe table of parts for subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:   Part XII. Denial of certain tax benefits to offending oil polluters . (c)StudyNot later than 6 months after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury (or the Secretary’s delegate) shall conduct a study, and submit the results to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance and the Committee on Environment and Public Works of the Senate— 
(1)to determine the loss in revenue to the Treasury as a result of deductions allowed by the Internal Revenue Code of 1986 for cleaning up oil that is discharged (within the meaning of section 1002 of the Oil Pollution Act of 1990 (33 U.S.C. 2702)) after April 19, 2010, and (2)to determine the amount of revenue savings by the Treasury as a result of section 293 of the Internal Revenue Code of 1986 (as added by this section). 
(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2014.  